Citation Nr: 1454212	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected headaches for the period from July 1, 2009, to January 15, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from June 2002 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2012, the Board, in pertinent part, remanded the claim for increased ratings for headaches for further development.  A March 2013 rating decision by the Appeals Management Center (AMC) increased the ratings for the Veteran's headaches to 30 percent effective July 1, 2009, and to 50 percent effective January 16, 2013.  This grant was only partial, since higher ratings are possible.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a February 2014 decision, the Board, in pertinent part, granted a rating of 30 percent for headaches for the period through June 30, 2009, but denied a rating in excess of 30 percent for the period from July 1, 2009, to January 15, 2013, and a rating in excess of 50 percent for the period beginning January 16, 2013.  The Board also remanded the issues of entitlement to service connection for a bilateral-knee disability and a left-foot disability and of entitlement to a total disability rating for individual unemployability.  Those issues remain in remand status and are not ripe for adjudication by the Board.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Joint Motion for Partial Remand (Joint Motion), the parties asked that the portion of the Board's decision that denied entitlement to a disability rating in excess of 30 percent for the Appellant's service-connected headaches prior to January 16, 2013, be vacated and Remanded to the Board for readjudication and disposition consistent with the Joint Motion.  The terms of this motion did not disturb the favorable award of a 30 percent disability rating for headaches for the period prior through June 30, 2009.

In July 2014, the Court granted the Joint Motion and vacated the requested portion of the February 2014 Board decision.  The Court then remanded the case to the Board for readjudication and disposition consistent with that Motion.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

From July 1, 2009, to January 15, 2013, the Veteran's service-connected headaches were characterized by frequent headaches and regularly occurring prostrating attacks, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

From July 1, 2009 to January 15, 2013, the criteria for a disability rating in excess of 30 percent for the Veteran's headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that which VA will try to obtain, and that which the claimant should provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to increased ratings, generic rather than specific notification of the evidence needed for substantiation must be provided.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Information on how ratings and effective dates are assigned also must be provided.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor her representative has alleged prejudice concerning notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found.  A May 2008 letter informed the Veteran and her representative of the criteria for establishing an increased rating for headaches.  This letter further informed them of the evidence required, her and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  Both were sent prior to initial adjudication via the February 2009 rating decision. 

With respect to the duty to assist, as suggested by the duty to notify, there is a requirement to aid the claimant in obtaining relevant records.  38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2013).  A medical examination further must be provided or a medical opinion obtained when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records have been obtained.  The most recent were obtained as a result of the Board's previous remand.  No private treatment records have been obtained.  The Veteran has not identified any despite opportunities to do so.  She also has not submitted any on her own behalf.  All indications indeed are that she receives medical care exclusively from VA.  VA neurological examinations were conducted in October 2008.  To the extent any claims file was not reviewed at any examination, there is no prejudice because the Veteran gave an account of her relevant medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  She also was interviewed and assessed at each examination.  They, in sum, each have provided sufficient detail for adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Schedular Increased Rating

Disability ratings represent the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2002).  A rating is assigned under the Rating Schedule by comparing the extent to which a disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the applicable rating criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.10 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2 (2014).  The assignment of two or more ratings for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are potentially applicable, the higher is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  The claimant prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against the assignment of an increased rating.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6 (2014).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  That includes evidence dated in the year prior to an increased rating claim.  38 C.F.R. § 3.400(o)(2) (2014).  It also includes evidence dated prior thereto with respect to an increased rating claim and evidence dated prior to a claim resulting in an initial rating if it sheds light on the disability during the period of review.  38 C.F.R. § 4.1 (2014).

In the July 2014 Joint Motion for Remand, the parties agreed that with regard to the Board's denial of a rating in excess of 30 percent for the Veteran's headaches for the period from July 1, 2009, to January 15, 2013, the Board failed to adequately explain why, in the absence of evidence indicating most of Appellant's headaches were not prostrating, the evidence was not in equipoise or did not more nearly approximate the level of impairment associated with a 50 percent disability rating.

Specifically, the parties found that while the Board found that the Veteran experienced prostrating headaches at least once per month, the Board failed to explain whether those headaches qualified as "very frequent."  The parties also stated that while the Board conceded that the headaches interfered with physical and sedentary employment, the Board failed to sufficiently explain whether those headaches were "capable of producing severe economic inadaptability."  Citing, Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

Pursuant to Diagnostic Code 8100, characteristic prostrating attacks occurring on an average of once a month over the last several months merits a 30 percent rating.  The maximum rating of 50 percent is reserved for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."
As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Diagnostic Code 8100 (2014).  

Words such as "very frequently" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

In addressing the matters raised by the parties to the Joint Motion, pertinent medical and lay evidence for the period from July 1, 2009, to January 15, 2013, includes an October 2008 VA ear disease examination which states that when the Veteran had migraines she became lightheaded and experienced dizzy spells.  The report states that she was able to perform her work and activities of daily living until the migraine headaches, dizziness, and lightheadedness began to occur too frequently.  She lost her job as a social worker in March 2008 due to her migraines and associated symptoms.  However, she was able to perform activities of daily living.  The examiner opined that the Veteran's migraine headaches with associated lightheadedness and dizziness have already cost her a job as a social work case manager and that her associated symptoms would very likely interfere with any physical and sedentary work.  However, the level of interference was not specified.

On VA neurological disorders examination in October 2008, the Veteran stated that her headaches occurred three or four times a week and lasted "about all day."  She described sharp pain that was sometimes steady and throbbing.  She said they were relieved by taking Hydrocodone and Naprosyn.  She said that her headaches had not changed in intensity, duration, or frequency.

Regarding employment, she was not working but explained that she was laid off from her position as a case manager due to having blackouts.  However, she stated that she could drive during a headache.  The examiner diagnosed combined tension-migraine headaches and opined that the Veteran's headaches represented a moderate impairment of social and occupational functioning.  This suggests that prostration occurred at least once per month.

The Veteran noted prostration in a March 2009 statement.  She stated in May 2009 that she had to stay home when she had a severe headache characterized by nausea, blurry vision, and balance problems.  

VA treatment records include a July 2009 report which documented her account of associated tinnitus, dizziness, and a spinning sensation.  No specific information is available on the frequency with which the Veteran's headaches were prostrating.  A July 2009 neurology consult report shows that the Veteran reportedly had headaches about five times a week described as throbbing that could be very severe with sensitivity to light.  Zomig was prescribed.

Pain assessment reports dated in July 2009 and March 2010 show that pain was rated from 6 to 10 out of ten on the pain scale.

Reports dated in February, August, and November 2010 reflect continued complaints of headaches.

Given the evidence and consideration of the matters raised by the parties to the Joint Motion, the Board finds that the 30 percent rating assigned for the period from July 1, 2009, to January 15, 2013, was appropriate.  As previously noted, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

Regarding the frequency and severity of the Veteran's headaches for the period on appeal, the Veteran described frequent headaches, three to five times a week, and the Board has conceded that she experienced prostrating headaches at least once per month during this period on appeal.  However, the evidence overall does not support a finding that the Veteran's monthly prostrating headaches qualify as "very frequent completely prostrating" in order to support the assignment of a 50 percent rating pursuant to Diagnostic Code 8100.  To support the assignment of a 50 percent rating, the headaches must be "very frequent completely prostrating and prolonged attacks" implying that the headaches caused a person to be unable to function.  However, upon VA examination in October 2008, the Veteran stated that she was able to perform activities of daily living.  On VA neurological disorders examination, she stated that she was able to drive during a headache, if necessary.  Certainly, had the Veteran experienced very frequent prostrating headaches she would not have been able to accomplish these tasks.  While the Board finds that she had headaches that were prostrating once per month, and caused fatigue, the clinical evidence does not show that they rose to the level of "completely prostrating" as defined above since the evidence does not demonstrate that she had "a marked loss of strength, as in exhaustion" or "complete physical or mental exhaustion" during her headaches.  Again, her ability to perform activities of daily living, and operate an automobile - a highly concentrated task - attest to the fact that were not very frequent completely prostrating and prolonged during this period of time.  

The Board further finds that the Veteran's migraine headaches were not productive of severe economic inadaptability during this period of time.  Here, the Board observes that with the exception of the Veteran's own statements, she has not submitted objective evidence to show that her headaches were productive of severe economic inadaptability.  While the Veteran reported quitting her previous job due to her headaches, she also reported that her previous employer closed within a few months after she quit.  Mail sent to the last known address for this employer indeed was returned.  This suggests that other factors may have played a role in her decision; and in any event, she has provided no documentation that she resigned, was fired or was reprimanded at work due to the frequency and duration of sick leave taken for headaches.  Notably, she has also not submitted any official leave report or written statements from her former employer indicating her usage of vacation or sick leave related to her headaches.  She has also not submitted any objective documentary evidence showing that she lost any of her prior jobs, or was ever in jeopardy of losing one of her jobs, due to excessive use of leave related to her headaches.  VA treatment records, particularly those dated from 2010 to 2012, further include her comments about working other jobs.  No reference was made to her quitting or being fired or reprimanded from these jobs because of headaches that would be compatible with a finding of "very frequent completely prostrating and prolonged headaches.  In fact, no reference was made to her missing any, much less significant, time for this reason.  The first indication in this regard indeed is from the January 16, 2013, VA neurological examination.

Based on the foregoing, the Board finds that this evidence does not show the headache disability was manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the period on appeal.  Therefore, the criteria for a higher rating of 50 percent for the period on appeal are not met.  Presently, the evidence as a whole does not more closely approximate the criteria for a 50 percent disability rating at any specific time during the appeal period.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her headache disorder according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the Veteran's headaches has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  While the 2008 VA ear disease examiner stated that her symptoms would likely interfere with any physical and sedentary work, the subsequent VA neurological disorders examiner opined that the Veteran's headaches represented only a moderate impairment of social and occupational functioning - which comports with the objective evidence related to the Veteran's employment.  

Extraschedular Consideration

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of her claim.  Again, the Veteran is competent to report on factual matters of which she has first-hand knowledge, e.g. the pain and frequency of her headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the rating schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1). The Veteran's headaches disability picture is not unusual or exceptional because the schedular rating criteria set forth above reasonably describe them.  These criteria contemplate her symptoms adequately, in other words.  They assign ratings based on the frequency and duration of prostrating headaches and the level of occupational impairment they cause.  As such, they specifically account for the Veteran's prolonged headaches with associated prostrating symptoms which occurred around once per month but were not productive of severe occupational impairment for the period from July 1, 2009, to January 15, 2013.  It is reiterated that not only the symptoms enumerated, but all symptoms present, are to be considered. 

Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's headaches disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because these factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  There is no indication that the Veteran ever, much less frequently, has been as inpatient as a result of her headaches.  There also is no indication of marked interference with employment beyond that recognized by the assigned schedular ratings.  Indeed, only typical factors such as working part-time and having to take time off are reflected in the Veteran's reports.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.   Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

ORDER

A rating in excess of 30 percent for the period from July 1, 2009, to January 15, 2013, is denied.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


